ChalMers, J.,
delivered the opinion of the court.
By the sixth section of the nineteenth article of the treaty of Dancing Babbit Creek, entered into between the United States government and the Choctaw Indians (Hutchinson’s Code, 125), there were reserved out of the lands ceded by the Choctaws as many quarter sections of land as there were orphan Indians in the Choctaw nation, which lauds were to be selected by the United States government, and sold with the consent of the President, “ and the proceeds applied to some beneficial purpose for the benefit of said orphans.”
The selections were made in 1830, and approved in 1837, by President Jackson. They were placed on sale first at the United States land office at Grenada in this State and after-wards in the land office at Jackson. The State Convention of 1861, which, by its ordinance of secession undertook to sever the relations between the State of Mississippi and the United States government, passed an ordinance on the 29th of March, 1861, whereby it directed that the proceeds of all sales of these lands should be paid into the State treasury, and by an ordinance of the 28th of March, 1861, continued in office the receivers and registers of the land offices theretofore acting under federal authority, and directed them to sell all public lands in this State in the name of the State, making returns of their action to the Secretary of State. Proceedings of Convention of 1861, pp. 78 and 88.
On the 5th of August, 1861, the Legislature of the State passed an act directing the issuance of patents by the Secretary of State for all public lands lying in this State which might be sold by the receivers of the several land offices.
*961Ill April, 1861, appellee’s intestate, A. D. Wells, bought from the receiver and register of the land office at Jackson, the quarter section of land involved in this controversy, paying the purchase-money therefor. No patent was received therefor from the State, into whose treasury the money presumably went, and of course none was obtained from the United States government, with which the State was then at war.
In 1868, Wells sold this land to the appellant Bates, making a deed with covenants of warranty. Bates applied to the general land office at Washington City for a patent, relying upon the receiver’s receipt and register’s certificate issued to his vendor in 1861; but these were repudiated and a patent denied by the government, and the lands declared subject to entry and purchase. To prevent their acquisition by another, Bates again bought them from the land office at Jackson, receiving a patent therefor from the government.
He has brought this.suit against tbe estate of his vendor to recover the money which he was compelled to expend in the acquisition of the paramount title from the government. That the title acquired by him from his vendor was a nullity, and that the title remained in the government until his second purchase, seems too plain for argument.
Manifestly his vendor acquired neither the legal title nor any equitable claim against the United States government by his purchase from and payment to those who, in 1861, had ceased to be its representatives, and. had became the representatives of a,hostile authority.
It is argued, however, that the present suit cannot be maintained, because at and before the time when the purchase from the government was made by the plaintiff in 1882, he and his vendor, Wells, had been in the continuous adverse possession of the land for more than ten years, that he had thereby acquired a perfect title by limitation, and was without excuse for his purchase from the government.
This argument proceeds upon the idea that by virtue of the *962sixth section.of the nineteenth article of the Dancing Rabbit .Creek treaty the titles to the lands thereby reserved were vested •in the Indian orphans, for whose benefit the reservation was made, and that against these the statute has run at least since .their attainment to majority. .
This view finds no countenance in the language of the section in question.
It has been frequently held by this court that the title to •the lands reserved by the fourteenth article of the treaty to the heads of Indian families who elected to remain here was vested in the several reservees. Hence, against these the Statute of Limitations would run from the date of location and designation to the particular reservee.
But it is manifest that the scheme contemplated by this sixth section of the nineteenth article was wholly different. This contemplated simply a reservation in gross of a quantity of land equal to a quarter section for each orphan in the nation, which q uarter sections were to be selected by the United States government, and sold out under the sanction of the President, and the proceeds held for some beneficial purpose for the welfare of the orphans. No particular orphan had any special interest in any particular quarter section, but the whole was held by the government for the benefit of the orphans as a class.
The title to the whole was vested in the government and there remained until divested by a valid sale. The Statute of Limitations, therefore, did not run, and the appellant had the right to buy in the outstanding paramount title, and to maintain this suit to recover back the money thus expended.
Judgment reversed and judgment here on the agreed statement of facts for plaintiff and appellant.